EXHIBIT 2
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

HARMONY HAUS WESTLAKE,                   §
L.L.C., LING ZHOU, AND FENGLIN           §
DU                                       §
                                         §
                 Plaintiffs,             §
                                         §
v.                                       §   CIVIL ACTION NO. 1:20-CV-486-XR
                                         §
                                         §
PARKSTONE PROPERTY OWNERS
                                         §
ASSOCIATION, INC.
                                         §
                 Defendant.              §

       ORDER DENYING PLAINTIFFS’ AMENDED MOTION FOR TRO

      On this day, after all legal prerequisites have been complied with, the Court having

considered Plaintiffs’ Amended Motion for Temporary Restraining Order and

Preliminary Injunction, Defendant’s Response, other documents on file, and the

arguments of counsel, is of the opinion that Plaintiffs’ Amended Motion for Temporary

Restraining Order should be DENIED.

      IT IS THEREFORE ORDERED that Plaintiffs’ Amended Motion for Temporary

Restraining Order is denied.




SIGNED on this ___ day of __________ , 2020.




                                                ________________________
                                                JUDGE PRESIDING
